The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on January 10, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: January 10, 2019




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

    In re:                                            )           Chapter 7
                                                      )
    PAMELA DENISE JOHNSON,                            )           Case No. 17-40266
        Debtor.                                       )
                                                      )           Judge Arthur I. Harris
                                                      )
    ANDREW W. SUHAR, TRUSTEE,                         )
        Plaintiff.                                    )           Adversary Proceeding
                                                      )           No. 18-4032
    v.                                                )
                                                      )
    PAMELA DENISE JOHNSON,                            )
        Defendant.                                    )

                               MEMORANDUM OF OPINION 1

             On August 9, 2018, Andrew W. Suhar, the Chapter 7 trustee, initiated this

adversary proceeding alleging that the debtor, Pamela Denise Johnson, had failed

to turnover property of the estate and seeking revocation of the debtor’s discharge



1
    This Opinion is not intended for official publication.



18-04032-aih         Doc 11    FILED 01/10/19         ENTERED 01/10/19 12:42:52              Page 1 of 8
under 11 U.S.C. § 727(d)(3) and (a)(6)(A). This matter is currently before the

Court on the trustee’s motion for summary judgment (Docket No. 9) and the

debtor’s response (Docket No. 10). For the reasons that follow, the trustee’s

motion is granted.

                                 JURISDICTION

      The Court has jurisdiction over this action. A claim for revocation of

discharge pursuant to 11 U.S.C. § 727(d)(3) and (a)(6)(A) is a core proceeding

under 28 U.S.C. §§ 157(b)(2)(J) and 1334 and Local General Order No. 2012-7,

entered by the United States District Court for the Northern District of Ohio.

               FACTUAL AND PROCEDURAL BACKGROUND

      Unless otherwise indicated, the following facts are undisputed. On

February 21, 2017, the debtor filed a voluntary petition for relief under Chapter 7

of the Bankruptcy Code. The Court granted the debtor a discharge on June 9, 2017

(Docket No. 13). On August 1, 2017, the trustee filed a motion requesting the

Court to compel the debtor, pursuant to 11 U.S.C. § 542, to turnover her 2016

federal and state income tax returns and the sum of $1,973, consisting of the

nonexempt portion of the debtor’s 2016 federal and state income tax refunds

(Docket No. 17). On August 4, 2017, the debtor responded to the trustee’s motion

and requested a hearing (Docket No. 20). Following a hearing on

                                          2




18-04032-aih   Doc 11   FILED 01/10/19    ENTERED 01/10/19 12:42:52      Page 2 of 8
November 30, 2017, the Court entered an order on December 4, 2017, granting the

trustee’s motion and directing the debtor to turnover to the trustee the sum of

$1,973 by February 28, 2018 (Docket No. 24).

      When the debtor failed to turnover this amount, the trustee filed the

above-captioned adversary proceeding on August 9, 2018, asserting that the debtor

had failed to obey the Court’s order directing turnover of funds and seeking to

have the debtor’s discharge revoked under 11 U.S.C. § 727(d)(3) and (a)(6)(A)

(Adv. Pro. Docket No. 1). The debtor answered on September 10, 2018, admitting

her failure to comply with the Court’s order but asserting that the trustee had failed

to prove with specificity that the debtor had outright refused to comply with the

Court’s order (Adv. Pro. Docket No. 5). After holding two pretrial conferences,

the Court issued a scheduling order on October 10, 2018 (Adv. Pro. Docket No. 7).

On November 19, 2018, the trustee filed a motion for summary judgment

(Adv. Pro. Docket No. 9). On December 10, 2018, the debtor responded, again

asserting that the trustee had failed to prove that the debtor had refused to comply

with the Court’s order (Adv. Pro. Docket No. 10).

                     SUMMARY JUDGMENT STANDARD

      Federal Rule of Civil Procedure 56, made applicable to bankruptcy

proceedings by Bankruptcy Rule 7056, provides that a court “shall grant summary

                                          3




18-04032-aih   Doc 11    FILED 01/10/19    ENTERED 01/10/19 12:42:52      Page 3 of 8
judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Fed R. Bankr. P. 7056. Although Rule 56 was amended in

2010, the amendments did not substantively change the summary judgment

standard. Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 533

(6th Cir. 2012). “A court reviewing a motion for summary judgment cannot weigh

the evidence or make credibility determinations.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 569 (6th Cir. 2012). “Instead, the evidence must be

viewed, and all reasonable inferences drawn, in the light most favorable to the non-

moving party.” Id. at 570. “A genuine issue of material fact exists ‘if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.’”

Yeschick v. Mineta, 675 F.3d 622, 632 (6th Cir. 2012) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242 , 248 (1986)).

                                   DISCUSSION

      The trustee seeks to have the Court revoke the debtor’s discharge under

11 U.S.C. § 727(d)(3) and (a)(6)(A). Section 727(d)(3) provides in pertinent part:

             (d) On request of the trustee, a creditor, or the United
             States trustee, and after notice and a hearing, the court
             shall revoke a discharge granted under subsection (a) of
             this section if–
                    (3) the debtor committed an act specified in
                    subsection (a)(6) of this section[.]
                                           4




18-04032-aih   Doc 11   FILED 01/10/19     ENTERED 01/10/19 12:42:52     Page 4 of 8
11 U.S.C. § 727(d)(3). Section 727(a)(6)(A) provides in pertinent part:

             (a) The court shall grant the debtor a discharge, unless–
                   ....
                   (6) the debtor has refused, in the case–
                          (A) to obey any lawful order of the court,
                          other than an order to respond to a material
                          question or to testify[.]

11 U.S.C. § 727(a)(6)(A).

      Courts are split regarding what level of intent must be demonstrated under

§ 727(a)(6). See In re Gentry, 275 B.R. 747, 754 (Bankr. W.D. Va. 2001). Some

courts have found that the word “refused” means that there must be a showing that

the debtor willfully and intentionally refused to obey the court’s order. See

Smith v. Jordan (In re Jordan), 521 F.3d 430, 434 (4th Cir. 2008); Concannon v.

Constantini (In re Constantini), 201 B.R. 312, 316 (Bankr. M.D. Fla. 1996);

Wilmington Trust Co. v. Jarrell (In re Jarrell), 129 B.R. 29, 33 (Bankr. D. Del.

1991). Other courts have found that § 727(a)(6) is similar to a charge of civil

contempt, thus negating the intent requirement. See Hazlett v. Gorshe (In re

Gorshe), 269 B.R. 744, 746 (Bankr. S.D. Ohio 2001); Hunter v. Watson (In re

Watson), 247 B.R. 434, 436 (Bankr. N.D. Ohio 2000).

      This Court agrees with the courts that have found § 727(a)(6) to be similar to

a charge of civil contempt. As other courts have noted, if Congress had intended to


                                          5




18-04032-aih   Doc 11    FILED 01/10/19   ENTERED 01/10/19 12:42:52       Page 5 of 8
include a willfulness or intentional standard in § 727(a)(6), Congress could have

done so, as it did in § 727(a)(2). See Hunter v. Magack (In re Magack), 247 B.R.

406, 410 (Bankr. N.D. Ohio 1999).

      The Sixth Circuit has held that in order for a party to be held liable for civil

contempt, the moving party must establish that: “(1) the alleged contemnor had

knowledge of the order which he is said to have violated; (2) the alleged

contemnor did in fact violate the order; and (3) the order violated must have been

specific and definite.” Watson, 247 B.R. at 436 (citing Glover v. Johnson,

138 F.3d 229, 244 (6th Cir. 1998)).

      First, the trustee has established that debtor had knowledge of the order

directing turnover of funds issued by the Court on December 4, 2017, and both the

debtor’s answer filed on September 10, 2018, and the debtor’s response to the

trustee’s motion for summary judgment filed on December 10, 2018, confirm her

knowledge of the order. See Adv. Pro. Docket Nos. 4 and 10. Second, the debtor

has failed to turnover the funds, thus violating the order. Finally, the order was

specific and definite. See Docket No. 24.

      Once the moving party establishes these three elements, then the debtor has

“an obligation to explain [her] non-compliance.” Jordan, 521 F.3d at 434 (quoting

Missouri ex rel. Nixon v. Foster (In re Foster), 335 B.R. 716 (Bankr. W.D. Mo.


                                          6




18-04032-aih   Doc 11    FILED 01/10/19     ENTERED 01/10/19 12:42:52       Page 6 of 8
2006)). Impossibility or inability to comply with the order are valid defenses to an

action to revoke discharge under § 727(a)(6)(A). See Magack, 247 B.R. at 410.

Mere assertions by the debtor are not sufficient; rather, the debtor must provide

supporting evidence to explain the noncompliance. See Magack, 247 B.R. at 410

(citing Harrison v. Metropolitan Gov’t of Nashville & Davidson County, Tenn.,

80 F.3d 1107, 1112 (6th Cir. 1998)). A debtor may not merely assert a present

inability to comply, but must instead “introduce supportive evidence showing that

all reasonable efforts to comply have been undertaken.” Magack, 247 B.R. at

410-11.

      In this proceeding, the trustee has established the necessary facts for

revocation of discharge under § 727(d)(3) and (a)(6)(A) (Adv. Pro. Docket No.

13). The debtor was given an opportunity to explain her failure to comply with the

Court’s order directing turnover of funds, but failed to do so by not asserting

specific, supportive evidence that “all reasonable efforts to comply” have been

undertaken. The debtor’s mere assertion that the trustee had failed to prove with

specificity that the debtor had refused to comply with the Court’s order does not

provide an explanation for the debtor’s noncompliance or demonstrate that the

debtor has taken any reasonable efforts to comply. After reviewing the evidence in

a light most favorable to the debtor, the Court finds no genuine issue of material

                                          7




18-04032-aih   Doc 11    FILED 01/10/19    ENTERED 01/10/19 12:42:52      Page 7 of 8
fact as to the debtor’s failure to obey the Court’s order directing turnover of funds.

Accordingly, judgment in favor of the trustee, and revocation of the debtor’s

discharge under § 727(d)(3) and (a)(6)(A), are warranted as a matter of law.

                                   CONCLUSION

      For the reasons stated above, the Court grants the trustee’s motion for

summary judgment and revokes the debtor’s discharge pursuant to 11 U.S.C.

§ 727(d)(3) and (a)(6)(A).

      IT IS SO ORDERED.




                                          8




18-04032-aih   Doc 11    FILED 01/10/19    ENTERED 01/10/19 12:42:52       Page 8 of 8
